DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Correspondence
The examiner acknowledges receipt of preliminary amendment and IDS filed 03/08/2021.
Priority
The examiner acknowledges this application as Continuation of 16/331,764 filed 03/08/2919, now US 10967346 B2, which is a 371 of PCT/IL2017/051022 filed 09/11/2017, which claims benefit of 62/556,459 filed 09/10/2017 and 62/393,033 filed 09/11/2016.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21-27 and 31-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lahann et al. (US 20140147510 A1).

For claims 21-27 and 31-33, Lahann teaches multiphasic polymeric microcylinders that shift into microspheres (see the whole document with emphasis on the abstract; at least paragraphs [0025], [0030], [0032] and [0131]).   These microspheres are comprised of polymers namely PLGA, HPMC, HEC, carboxymethycellulose, polyethylene oxide, polyethylene imine, polyester, polycaprolactone, polyurethane (paragraphs [0081], [0086], [0090], and [0141] and claims 12 and 13) which meets the limitation of the carriers in claims 21-26.   Because the polymeric carriers are the same as those recited in claims 22-26, and polycaprolactone meets the requirement of claim 27, these polymeric carriers have the melting point recited in claim 21.   The active ingredients, namely chemotherapeutic active ingredients, diagnostic imaging indicator, hormones, anti-inflammatory agents, analgesics, and others including essential oils, nutrients, vitamins, antioxidants, antibiotics (paragraph [0112]) and these agents meet the limitation of payload in claim 1, pharmaceutical ingredient of claim 32 and the essential oil of claim 31.   In one embodiment, the contact angle is 92 oC (paragraph [0165]) and this 92 oC is less than 140 oC.   Lahann also contemplates contact angles in excess of 150 oC (paragraph [0086]).   Lahann teaches that the average diameter of the microspheres formed after the shift is 26.85 + 0.88 m or 37.817 + 1.22 m (paragraphs [0167]-[0168]) and these average diameters are less than 500 m. 
The difference between Lahann and claim 21 is that claim 21 requires the contact angle to be greater than 140 oC.   There is no demonstration that a contact angle of 140 oC provides unexpected results.    Lahann also contemplates contact angles in excess of 150 oC (paragraph [0086]).   Therefore, the artisan at the effective date of the invention would reasonably expect the contact agent to be predictably 92 oC or greater than 150 oC.   The greater than 150 oC meets the requirement of greater that 140 oC of claim 21 and greater than 150 oC of claim 33.  
For claims 34-36, microspheres are spherical and because they are spherical it would be expected that 75%, 85% and 95% of the microspheres would have uniform spherical surface.
Therefore, Lahann renders claims 21-27 and 31-36 prima facie obvious.

Claim(s) 21-27, 29 and 32-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over BUTT et al. (US 20150375429 Al, cited on 1449).   
BUTT discloses making plurality of microspheres without organic solvent;
the microspheres prepared have more preferred average diameter of 5 μm to 0.5 mm (500 μm)
and contact angle of at least 140 oC (see the whole document with emphasis on the abstract, paragraphs [0007]-[0010], [0071], claim 1). The microspheres comprise pharmaceutical drugs (paragraphs [0001] and [0084]). 
The pharmaceutical drugs meet the limitation of payload of claims 21 and 32. Polymers such as caprolactone and polyethylene oxide (paragraphs [0046], [0049] and [0057] are polymeric carriers for the pharmaceutical drug with the caprolactone and polyethylene oxide meeting the limitation of carrier of claim 21 and the specific carrier of claims 22-24, 27 and 29 (polyethylene oxide is oxidized polyethylene). The particle can also have a liquid core (paragraph [0084 ]).    
While BUTT anticipates the contact angle to be at least 140 oC, BUTT does not specifically say that the contact angle is greater than 140 oC.   But Contact angle of 140 oC of at least 140 oC anticipates contact angle of greater than 140 oC.    Therefore, at the effective date of the invention, the artisan would reasonably expect that at least 140 oC allows for contact angles of greater than 140 oC and greater than 150 oC of claims 21 and 33. 
For claims 34-36, microspheres are spherical and because they are spherical it would be expected that 75%, 85% and 95% of the microspheres would have uniform spherical surface.
Therefore, BUTT renders claims 21-27, 29 and 32-36 prima facie obvious.

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-36 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,967,346 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the issued method produces the examined compositions in claim 21-33.   For claims 34-36, microspheres are spherical and because they are spherical it would be expected that 75%, 85% and 95% of the microspheres would have uniform spherical surface.
   
No claim is allowed.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLESSING M FUBARA whose telephone number is (571)272-0594. The examiner can normally be reached 7:30 am-6 pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Yong Kwon can be reached on 5712720581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BLESSING M FUBARA/Primary Examiner, Art Unit 1613